internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-158635-01 date date legend a b c d e investment banker distributing distributing controlled controlled mergedco plr-158635-01 mergedco country a assets sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 plr-158635-01 s10 s10a sec_11 sec_12 s13 s14 sec_15 s16 s17 s18 plr-158635-01 s19 s20 sec_21 sec_22 sec_23 sec_24 f1 f2 f3 f4 f5 f6 f7 plr-158635-01 f8 f9 f10 f11 f12 llc country a state a business a business b business c specialty a b c d e f g plr-158635-01 h i j k plan l plan m plan n plan o date dear this letter responds to a letter dated date as resubmitted on date submitted on your behalf by your authorized representative in which rulings are requested as to the federal_income_tax consequences of a proposed transaction the information submitted in that request and the additional information that was submitted in letters dated date date date date date date date and date is summarized below summary of facts distributing a publicly traded corporation and the common parent of an affiliated_group is organized under the laws of state a distributing is a holding_company whose operating subsidiaries carry on business in three distinct operating segments business a business b and business c distributing has common and preferred shares outstanding more than of distributing 1’s common shares are held by i a the chairman of the board and ceo of distributing ii two wholly-owned subsidiaries of distributing the specified shareholders iii b and iv c d and e own of distributing 1’s preferred shares distributing owns all of the stock of sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 f1 f2 and f3 all of the preferred_stock and a of the common_stock of distributing b of llc and c of the stock of f4 f5 and f6 distributing is a country a corporation that owns all the stock of f7 f8 f9 and f10 and the country a assets sec_2 owns all the stock of s8 and d of s9 sec_3 owns all the stock of s10 sec_1 owns the remaining e of f4 f5 and plr-158635-01 f6 and e of f11 sec_4 owns all of sec_11 sec_12 s13 s14 f of the common_stock of distributing and the remaining g of s9 sec_11 owns all of the stock of sec_15 and c of f11 sec_12 owns all of s16 s13 owns all of the stock of s17 s18 s19 s20 and sec_21 and h of sec_22 s14 owns i of the common_stock of distributing f10 owns all of f12 s8 owns all of sec_23 and sec_24 unrelated third parties own j of sec_22 and k of llc f8 f10 and f12 have each made an election under sec_1 to be treated as a disregarded_entity for united_states federal_income_tax purposes distributing seeks to separate business c from businesses a and b because of inherent conflicts of interest that exist between the businesses these conflicts are preventing each business from realizing its full potential and are making it difficult for business c to expand into specialty distributing has also been advised by investment banker that the announcement of a spin-off of business c would permit distributing to raise common equity_capital during a period after the announcement and before the spin-off of business c at a higher price per share net of transaction costs as compared to an offering absent a public commitment to the spin-off distributing thus intends to issue common shares after the announcement and before the spin-off of business c accordingly distributing intends to separate business c from businesses a and b in the following series of transactions step sec_1 through referred to as the facilitating transactions s13 will convert to a state a limited_liability_company llc and will then distribute its stock in s17 s18 s19 s20 sec_21 and its h interest in sec_22 to sec_4 in complete_liquidation sec_11 will distribute its stock in sec_15 and its c interest in f11 to sec_4 sec_4 will distribute its stock in sec_15 s17 s18 s19 s20 sec_21 its c interest in f11 and its h interest in sec_22 to distributing sec_12 will merge with and into a newly formed state a limited_liability_company llc all of the membership interests of which will be owned by sec_4 with llc as the surviving entity llc will distribute its stock in s16 to sec_4 sec_4 will distribute its stock in s16 to distributing sec_4 will purchase sec_2’s d interest in s9 either for cash or in exchange for property plr-158635-01 sec_2 will distribute the stock of s8 to distributing s8 will distribute the stock of sec_23 to distributing s8 will merge with and into sec_24 with sec_24 as the surviving entity distributing will form a country a corporation holdco distributing will contribute the country a assets other than entities engaged in business c to holdco such contributed country a assets the contributed a assets in exchange for all the stock of holdco and the assumption by holdco of the debt of distributing holdco will make an election under sec_1 to be treated as a disregarded_entity for united_states federal_income_tax purposes distributing sec_4 and s14 will form a country a corporation controlled sec_4 will contribute a note note to controlled in an amount equal to f of the fair_market_value of the common_stock of distributing s14 will contribute a note note to controlled in an amount equal to i of the fair_market_value of the common_stock of distributing distributing will contribute a note note to controlled in an amount equal to the value of holdco less the combined amounts of note and note controlled will acquire the stock of holdco from distributing for note note and note distributing will distribute note to sec_4 in exchange for sec_4’s f interest in distributing common_stock distributing will distribute note to s14 in exchange for s14’s i interest in distributing common_stock distributing will distribute note to distributing without a corresponding exchange of distributing 1’s shares in distributing steps through referred to as the internal spin-off distributing will contribute its stock in each first-tier entity other than distributing sec_1 sec_2 sec_3 sec_5 s7 sec_15 s17 s18 s19 s20 sec_21 f1 f2 f3 the specified shareholders its b interest in llc its h interest in sec_22 and its c interests in f4 f5 f6 and f11 to s16 distributing will form controlled a state a corporation distributing will contribute its interest in the following entities the business c entities to controlled the contribution distributing sec_1 sec_2 sec_3 s7 s19 s20 sec_21 its h interest in sec_22 its b interest in llc and its c interest in plr-158635-01 f4 f5 f6 and f11 distributing will transfer the following entities to sec_1 in partial satisfaction of the debt owed by distributing to sec_1 sec_5 s17 s18 f1 f2 and f3 distributing will transfer sec_15 to sec_2 in partial satisfaction of debt owed by distributing to sec_2 sec_3 will merge with and into s10 with s10 as the surviving entity s10 will change its name to s10a controlled will contribute the stock of s19 and s7 to s10a controlled will contribute the stock of s20 and sec_21 to sec_1 distributing will distribute all of the outstanding_stock of controlled to distributing 1’s common shareholders other than the specified shareholders the distribution will be pro_rata except the specified shareholders will receive additional common shares in distributing in lieu of controlled common shares this step referred to as the external spin-off stock_options and other stock-based employee_benefits stock_options presently distributing has in effect several stock_option plans for its executives and key employees including plan l plan m and plan n collectively the option plans outstanding options granted under the option plans are collectively referred to as current distributing options prior to the external spin-off controlled 1’s board_of directors will adopt a stock_option plan that will be substantially_similar to plan l the controlled option plan it is expected that the controlled option plan will be approved by the shareholders of controlled after the external spin-off under the controlled option plan i awards will be granted by a compensation committee comprised solely of two or more outside directors within the meaning of sec_162 and sec_1_162-27 ii the plan document will state the maximum number of shares of controlled common_stock with respect to which options may be granted during a specified period to any employee and iii except in the case of the substitute options described below it is expected that the exercise price of each option will be equal to the fair_market_value of one share of controlled common_stock as of the date of grant each current distributing option that was granted as an incentive_stock_option that is outstanding immediately prior to the external spin-off will be converted as of plr-158635-01 immediately prior to the external spin-off into i an adjusted incentive_stock_option to purchase distributing common shares an adjusted distributing iso and ii a substitute incentive_stock_option under the controlled option plan to purchase shares of controlled common_stock a controlled iso each nonqualified current distributing option that is outstanding immediately prior to the external spin-off will be converted as of immediately prior to the external spin-off into i an adjusted nonqualified option to purchase distributing common shares collectively with an adjusted distributing iso an adjusted distributing option and ii a substitute nonqualified option under the controlled option plan to purchase shares of controlled common_stock collectively with a controlled iso a controlled option the number of distributing common shares subject_to each adjusted distributing option will be the same as the number of shares subject_to the current distributing option the exercise price of each adjusted distributing option will equal the exercise price of the current distributing option multiplied by a fraction the numerator of which is the fair_market_value of one distributing common share immediately following the external spin-off and the denominator of which is the sum of i the fair_market_value of one distributing common share immediately following the external spin-off and ii the fair_market_value of one share of controlled common_stock immediately following the external spin-off multiplied by the number of shares of controlled common_stock received in the external spin-off with respect to each distributing common share the spin-off ratio distributing interprets the option plans as providing that employment with controlled after the external spin-off will be treated as employment with distributing for purposes of determining the optionee’s right to exercise the adjusted distributing options and the termination of the exercise period thereunder each adjusted distributing option will be identical in all other respects to the current distributing option being adjusted except that an adjusted distributing option may be stapled with the controlled option that relates to the same current distributing option if an adjusted distributing option is stapled with a controlled option such options must be exercised together the number of shares of controlled common_stock subject_to each controlled option granted in substitution of a current distributing option will equal the number of shares of controlled common_stock that would have been received in the external spin-off with respect to the number of distributing common shares subject_to the current distributing option the exercise price of each controlled option will equal the exercise price of the current distributing option multiplied by a fraction the numerator of which is the fair_market_value of one share of controlled common_stock immediately following the external spin-off and the denominator of which is the sum of i the fair_market_value of one distributing common share immediately following the external spin-off and ii the fair_market_value of one share of controlled common_stock immediately following the external spin-off multiplied by the spin-off ratio each controlled option will provide that employment with distributing after the external spin-off will be treated as employment with controlled in determining the plr-158635-01 optionee’s right to exercise the controlled option and the termination of the exercise period thereunder each controlled option will in all other respects be subject_to substantially the same terms as the current distributing option being substituted except that as described above a controlled option may be stapled with the adjusted distributing option that relates to the same current distributing option if a controlled option is stapled with an adjusted distributing option such options must be exercised together restricted_stock pursuant to the terms of plan l and plan m distributing has granted its executives and other key employees distributing common shares under outstanding restricted_stock awards pursuant to the external spin-off holders of restricted_stock outstanding immediately prior to the external spin-off outstanding distributing restricted_stock will receive shares of controlled common_stock in the same manner as any holder of distributing common shares such shares of controlled common_stock controlled restricted_stock will be subject_to the same terms and vesting schedule as the applicable current distributing restricted_stock distributing interprets plan l and plan m as providing that employment with controlled after the external spin-off will be treated as employment with distributing for purposes of determining the vesting of outstanding distributing restricted_stock and controlled restricted_stock stock acquired under the distributing employee_stock_purchase_plan pursuant to the terms of plan o distributing has granted eligible employees who have elected to participate in plan o options to purchase distributing common shares at a discounted price participating employees deposit a portion of their eligible compensation into an account a periodic deposit account that is used to purchase distributing common shares underlying the options at the end of each option period the option period distributing intends that the option period in effect immediately prior to the external spin-off will automatically terminate immediately prior to the external spin-off and the periodic deposit account of each participant will be used to purchase distributing common shares immediately prior to the external spin-off all holders of distributing common shares acquired under plan o will receive shares of controlled common_stock in the same manner as any holder of distributing common shares except that the shares of controlled common_stock received pursuant to the external spin-off will be subject_to the same holding_period requirements under sec_423 as the applicable distributing common shares stock-based deferred_compensation distributing maintains several plans each a distributing deferred_compensation plan that allow certain employees and directors to defer the receipt of compensation and to be paid such deferred_compensation in distributing common shares it is plr-158635-01 expected that prior to the external spin-off the board_of directors of controlled will adopt deferred_compensation plans that will be substantially_similar to the corresponding distributing deferred_compensation plans each a controlled deferred_compensation plan it is intended that each participant’s right to receive deferred_compensation in the form of distributing common shares outstanding under each of the distributing deferred_compensation plans to the extent accrued as of immediately prior to the external spin- off existing deferred_compensation amounts will be converted as of immediately prior to the external spin-off into a right to receive deferred_compensation in the form of an equal number of distributing common shares and the number of shares of controlled common_stock that would have been received in the external spin-off with respect to such number of distributing common shares pursuant to the external spin-off all existing deferred_compensation amounts with respect to employees and directors of controlled will be assumed by controlled and each such employee or director will receive a substitute right under the applicable controlled deferred_compensation plan to receive the same number distributing common shares and controlled common shares as immediately prior to the external spin-off with the same terms and conditions as the original right to receive deferred_compensation under the applicable distributing deferred_compensation plan distributing and controlled intend to enter into an agreement providing for the issuance to participants in the distributing deferred_compensation plans of the shares of controlled common shares that become distributable with respect to existing deferred_compensation amounts under the distributing deferred_compensation plans and for the issuance to participants in the controlled deferred_compensation plans of the distributing common shares that become distributable with respect to existing deferred_compensation amounts under the controlled deferred_compensation plans representations with respect to the external spin-off the taxpayer has made the following representations the payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to distributing of distributing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional controlled common shares will not exceed one percent of the total consideration that will be issued in the transaction to distributing shareholders the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full controlled common share plr-158635-01 no part of the consideration to be distributed by distributing in the external spin-off will be received by a shareholder as an employee or in any capacity other than that of a shareholder of distributing immediately after the external spin-off at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of s16 a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the external spin-off the gross assets of the active business of s16 will have a fair_market_value that is at least five percent of the total fair_market_value of the gross assets of s16 the years of financial information submitted on behalf of s16 is representative of the business’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted immediately after the external spin-off at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of sec_1 sec_2 s10a and distributing each of which is a controlled_corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the external spin-off the gross assets of the active business of sec_2 will have a fair_market_value that is at least five percent of the total fair_market_value of the gross assets of sec_2 immediately after the external spin-off the gross assets of the active business of sec_1 will have a fair_market_value that is at least five percent of the total fair_market_value of the gross assets of sec_1 immediately after the external spin-off the gross assets of the active business of s10a will have a fair_market_value that is at least five percent of the total fair_market_value of the gross assets of s10a the years of financial information submitted on behalf of sec_1 sec_2 and s10a is representative of each corporation’s present operation and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the external spin-off distributing through s16 and controlled through sec_1 sec_2 s10a and distributing will each continue the active_conduct of its business independently and with its separate employees the distribution of stock of controlled is carried out for the following corporate plr-158635-01 business purposes i to resolve the inherent conflicts associated with engaging in businesses a b and c and ii to facilitate a stock issuance by distributing the distribution of the stock of controlled is motivated in whole or in substantial part by these corporate business purposes there is no plan or intention by any individual shareholder of distributing or the specified shareholders who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the external spin-off there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the external spin-off other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either distributing or controlled after the external spin-off except in the ordinary course of business the external spin-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the external spin-off and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and currently in effect sec_1_1502-13 as published by t d further distributing 1’s excess_loss_account if any plr-158635-01 with respect to the controlled stock and any excess_loss_account with respect to the stock of controlled subsidiaries will be included in income immediately before the distribution sec_1_1502-19 payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the external spin-off are investment companies as defined in sec_368 and iv the exercise price of all current distributing options is at least equal to the fair_market_value of a distributing common share on the date the options were granted none of the current distributing options had a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 at the time such options were granted each outstanding current distributing option satisfies the requirements for qualified_performance-based_compensation as defined in sec_1_162-27 neither distributing nor controlled is a foreign_corporation neither distributing nor controlled will have been a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the 5-year period ending on the date of the external spin-off and neither will be a usrphc immediately after the external spin-off with respect to the internal spin-off the taxpayer has made the following representations the fair_market_value of the controlled stock to be received by distributing sec_4 and s14 will be approximately equal to the fair_market_value of the distributing common shares surrendered by distributing sec_4 and s14 in the exchange no part of the consideration to be distributed by distributing in the internal spin-off will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing immediately after the internal spin-off the gross assets of the active business of controlled will have a fair_market_value that is at least five percent of the total fair_market_value of the gross assets of controlled plr-158635-01 the years of financial information submitted on behalf of controlled is representative of the corporation’s present business c operations but does not include the expansion into business b and business a by f12 resulting from the date merger into f12 of mergedco and mergedco immediately after the internal spin-off at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of f7 and f9 controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the internal spin-off the gross assets of the active business of f7 will have a fair_market_value that is at least five percent of the total fair_market_value of the gross assets of f7 immediately after the internal spin-off the gross assets of the active business of f9 will have a fair_market_value that is at least five percent of the total fair_market_value of the gross assets of f9 the years of financial information submitted on behalf of f7 and f9 is representative of their present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the internal spin-off distributing through f7 and f9 and controlled will each continue the active_conduct of its business independently and with its separate employees the business_purpose for the internal spin-off is to facilitate the external spin- off there is no plan or intention by distributing sec_4 or s14 to sell transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled except as described in the facilitating transactions there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the internal spin-off there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either distributing or controlled after the internal spin-off except in the ordinary course of business or as described in the facilitating transactions the total adjusted_basis and the fair_market_value of the assets deemed transferred to controlled by distributing each equals or exceeds the sum of plr-158635-01 the liabilities deemed assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities deemed assumed in the internal spin-off and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the transaction payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the internal spin-off are investment companies as defined in sec_368 and iv the internal spin-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled each of distributing controlled f1 f2 f3 f4 f5 f6 f7 f9 and f11 is a foreign_corporation within the meaning of sec_7701 of the code none of the foreign entities distributing controlled f1 f2 f3 f4 f5 f6 f7 f9 or f11 was a pfic as defined in sec_1297 immediately before or after the external spin-off distributing controlled f1 f2 f3 f4 f5 f6 f7 f9 and f11 were each a controlled_foreign_corporation as defined in sec_957 before and immediately after the internal spin-off f8 f10 and f12 are each treated for united_states federal_income_tax purposes as a disregarded_entity pursuant to an election made under sec_301_7701-3 rulings based solely on the information and representations set forth herein we rule as follows plr-158635-01 contribution a b c d e the contribution followed by the external spin-off will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer of the stock of the business c entities to controlled or on the assumption by controlled of liabilities of distributing sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of the stock of the business c entities from distributing sec_1032 controlled 1’s basis in the stock of each business c entity received from distributing will equal the basis of the stock of the respective business c entity in the hands of distributing immediately before the contribution of such stock to controlled sec_362 the holding_period of the stock of each respective business c entity transferred to controlled by distributing will include the period during which distributing held the respective stock sec_1223 external spin-off f g h i no gain_or_loss will be recognized by distributing or controlled on the distribution of all the controlled common shares held by distributing immediately prior to the external spin-off to the holders of distributing common shares sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the holders of distributing common shares upon receipt of the controlled common shares sec_355 the aggregate tax basis of the distributing common shares and controlled common shares in the hands of the holders of distributing common shares will be the same as the aggregate tax basis of the distributing common shares held by such holders immediately before the external spin-off allocated in proportion to the fair_market_value of each sec_358 and b sec_1_358-2 assuming that the distributing common shares held by the distributing common shareholders are capital assets in the hands of such shareholders the holding_period of the controlled common shares received by the distributing shareholders will include their holding_period for the distributing common plr-158635-01 shares sec_1223 j k l m n if cash is received by a distributing shareholder in lieu of a fractional share interest in controlled such cash will be treated as if the fractional share of controlled were received by such distributing common shareholder and then redeemed by controlled such cash will be treated as having been received as a distribution in full payment for stock redeemed as provided in sec_302 as provided in sec_312 proper allocations of earnings_and_profits will be made pursuant to sec_1_312-10 and sec_1_1502-33 sec_312 no amount will be included in the gross_income of the specified shareholders upon the receipt of additional distributing common shares sec_305 the basis of the distributing common shares held by each specified shareholder immediately after the external spin-off will equal the basis of the distributing common shares held before the external spin-off allocated between the distributing common shares held before the external spin-off and the distributing common shares received in the external spin-off in proportion to the fair_market_value of each sec_307 sec_1_307-1 the holding_period of the distributing common shares received by each specified shareholder in the external spin-off will include the period during which such specified shareholder held the distributing common shares on which the distributing common shares will be distributed sec_1223 internal spin-off o p q for federal_income_tax purposes the circular flow of notes from distributing sec_4 and s14 first to controlled then to distributing and finally back to distributing sec_4 and s14 will be ignored the proposed transaction will be treated as if distributing had created controlled as a wholly-owned subsidiary transferred the contributed a assets to controlled in exchange for the stock of controlled then distributed stock of controlled to sec_4 and s14 in exchange for sec_4's and s14’s respective interests in distributing stock and finally distributed any remaining stock of controlled to distributing the transfer of the contributed a assets to controlled followed by the distribution of the stock of controlled will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer of the contributed a assets to controlled in exchange for controlled stock or the plr-158635-01 assumption by controlled of distributing 2’s liabilities sec_361 and sec_357 no gain_or_loss will be recognized to controlled on its receipt of the contributed a assets in exchange for shares of controlled stock sec_1032 controlled 2’s basis in the contributed a assets received from distributing will equal the basis of the contributed a assets in the hands of distributing immediately before the transfer of such contributed a assets to controlled sec_362 the holding_period of the contributed a assets transferred by distributing to controlled will include the period during which distributing held the contributed a assets sec_1223 no gain_or_loss will be recognized by distributing on the distribution of all of the controlled stock to distributing sec_4 and s14 sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing sec_4 or s14 upon their receipt of controlled stock sec_355 the aggregate tax basis of the distributing stock and the controlled stock in the hands of distributing will be equal to the aggregate tax basis of the distributing stock held by distributing immediately before the internal spin- off allocated in proportion to the fair_market_value of each the tax basis of the controlled stock in the hands of sec_4 and s14 will be equal to the basis of the distributing stock surrendered in exchange therefor sec_358 and b sec_1_358-2 assuming that the distributing stock held by distributing sec_4 and s14 is a capital_asset in their hands the holding_period of the controlled stock received by distributing sec_4 and s14 will include their holding_period for the distributing stock sec_1223 as provided in sec_312 following distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 r s t u v w x y treatment of stock_options and other stock-based employee_benefits z the holders of current distributing options will not realize any income upon the receipt of adjusted distributing options and controlled options pursuant to the external spin-off sec_83 plr-158635-01 aa amounts includible in the gross_income of an optionee upon the exercise of a nonqualified adjusted distributing option or a nonqualified controlled option or upon the disqualifying_disposition of stock acquired under an adjusted distributing iso or a controlled iso will be deductible by the corporation that is the optionee’s employer at the time of exercise or was the more recent employer in the case of an optionee whose employment terminated prior to such exercise assuming the optionee was employed by that corporation since the date the options were granted to the optionee no opinion is expressed concerning situations where the optionee was not employed by the same corporation since the date the options were granted to the optionee sec_83 bb distributing will not recognize any gain_or_loss upon the transfer of controlled common shares to an employee of distributing who exercises a controlled option and controlled will not recognize any gain_or_loss upon the transfer of distributing common shares to an employee of controlled who exercises an adjusted distributing option sec_83 and sec_1032 revrul_2002_1 2002_2_irb_268 cc neither the adjustment of current distributing options to constitute adjusted distributing options nor the substitution of controlled options for current distributing options pursuant to the external spin-off will cause any such options to fail to satisfy the performance_goal requirements of sec_162 and sec_1_162-27 sec_162 dd neither the adjustment of current distributing options intended to qualify as incentive stock_options to constitute adjusted distributing isos nor the substitution of controlled isos for current distributing options intended to qualify as incentive stock_options pursuant to the external spin-off will constitute a modification extension or renewal of these incentive stock_options within the meaning of sec_424 of the code and therefore will not constitute the grant of new options sec_424 ee amounts includible in the gross_income of a holder of outstanding distributing restricted_stock or controlled restricted_stock upon the vesting of such restricted_stock if an election under sec_83 was not timely made with respect to the grant of such restricted_stock will be deductible by the corporation that is the holder’s employer at such time or was the more recent employer in the case of a holder whose employment terminated prior to such time assuming the employee was employed by such corporation since the date the stock was granted no opinion is expressed concerning situations were the holder of option was not employed by the same corporation from the date of grant sec_83 ff the discount at which an employee purchased a distributing common share plr-158635-01 under plan o prior to the external spin-off will be allocated between such distributing common share and the number of controlled common shares received pursuant to the external spin-off with respect to such distributing common share in the same proportion as the basis of such distributing common share prior to the external spin-off is allocated between the distributing common share and the number of controlled common shares received pursuant to the external spin-off with respect to a distributing common share sec_423 gg amounts includible in the gross_income of an employee or former employee of distributing or controlled after the external spin-off upon the disqualifying_disposition of a distributing common share acquired under plan o prior to the external spin-off or a controlled common_stock received pursuant to the external spin-off with respect to a distributing common share acquired under plan o prior to the external spin-off will be deductible by the corporation that is the employer or former employee’s employer at the time of the disqualifying_disposition or was the most recent employer in the case of a holder whose employment terminated prior to such time assuming the employee was employed by such corporation since the date the stock was granted no opinion is expressed concerning situations were the holder of option was not employed by the same corporation from the date of the grant sec_421 and sec_423 hh distributing will not recognize any gain_or_loss upon the transfer of controlled common shares after the external spin-off to an employee of distributing who is entitled to receive such shares under a distributing deferred_compensation plan and controlled will not recognize any gain_or_loss upon the transfer of distributing common shares after the external spin-off to an employee of controlled who is entitled to receive such shares under a controlled deferred_compensation plan sec_83 and sec_1032 revrul_2002_1 2002_2_irb_268 ii amounts includible in the gross_income of an employee or former employee of distributing or controlled after the external spin-off upon the receipt of distributing common shares and or controlled common shares under a distributing deferred_compensation plan or a controlled deferred_compensation plan will be deductible by the corporation that is the employee’s employer in the taxable_year in which an amount attributable to such contribution is includible in income as compensation sec_83 except as specifically ruled above no opinion is expressed regarding the transaction under any other provision of the code specifically we express no opinion regarding the following i the tax consequences of the facilitating transactions plr-158635-01 ii iii the qualification of the incentive stock_options under sec_422 of the code the qualification of the employee_stock_purchase_plan under sec_423 of the code iv whether the controlled options issued to employees of distributing meet the requirements of sec_162 v vi no opinions have been requested and none are provided about the federal_income_tax consequences of taxpayer’s proposed foreign restructuring transactions in particular no opinion is expressed about the application of code sec_367 ie sec_1_367_b_-5 to the internal spin-off or the application of code sec_1248 no opinion is expressed about the effectiveness of the election by holdco or by any other foreign_entity under sec_301_7701-3 to be treated as a disregarded_entity vii whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 if it is determined that any or all of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of code sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code viii the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see dollar_figure of revproc_2000_1 2000_1_irb_4 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-158635-01 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely lisa a fuller assistant to the chief cc corp
